Ackerman & Co.
10 Glenlake Parkway
South Tower - Suite 1000
Atlanta, Georgia 30328
770.913.3900


Standard Office Lease Agreement


THIS LEASE is made this 20th day of July, 2007, by and among NARMADA PARTNERS,
LLC (hereinafter “Landlord”), and SIMTROL, INC. (hereinafter “Tenant”).
 
1.  PREMISES.
 
Landlord, for and in consideration of the rents, covenants, agreements, and
stipulations hereinafter mentioned, provided for and contained hereinafter to be
paid, kept, and performed by Tenant, leases and rents unto Tenant and Tenant
hereby rents and leases from Landlord the following described space in 520
Guthridge Court (hereinafter called the “Building”) being approximately 10,000
rentable square feet located at Suite 250, 520 Guthridge Court, Norcross,
Gwinnett County, Georgia 30092, (hereinafter the “Premises”). The Premises are
more particularly described and shown on Exhibit “A” as attached hereto and made
a part hereof. No easement for light or air is granted hereunder. The “Land”
shall mean that certain parcel of real property as is more particularly
described on Exhibit “E” attached hereto and made a part hereof, and upon which
the Building is located. The “Project” shall include all improvements now or
hereinafter constructed on the Land, including, without limitation, the
Building, parking areas and other common areas.
 
2.  TERM.
 
The Tenant shall have and hold the Premises for a term of sixty (60) months
beginning on the 1st day of September, 2007, and ending on the 31st day of
August, 2012, at midnight, unless sooner terminated as hereinafter provided, or
unless adjusted pursuant to Paragraph 7 (hereinafter the “Term”).
 
3.  RENTAL AND COVENANTS TO PAY RENT.
 
(a) Tenant shall pay to Landlord at 520 Guthridge Court, Suite 200, Norcross,
Georgia 30092 or at such other place as Landlord may designate in writing
without demand, deduction, or set-off, an annual rental of One Hundred
Thirty-seven Thousand Four Hundred Ninety-nine and 96/100 Dollars ($137,499.96)
(hereinafter “Base Rental”), payable in equal monthly installments of Eleven
Thousand Four Hundred Fifty-eight and 33/100 Dollars ($11,458.33) in advance on
the first day of each calendar month during the Term subject to adjustment as
provided in this paragraph. However, the rental shall be no less than the Base
Rental as specified above. Rental for any period during the Term which is for
less than one month shall be a prorated portion of the monthly rental due.



(b)  
Base Rental shall escalate as follows:



Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
1

--------------------------------------------------------------------------------

 
“Base Rental”: Throughout the Term of this Lease, Tenant shall pay base rental
to Landlord calculated as follows:




Rental Period
 
 Monthly
 
 Annually
 
9/1/07- 8/31/08
 
$
11,458.33
 
$
137,500.00
 
9/1/08- 8/31/09
 
$
11,802.08
 
$
141,625.00
 
9/1/09- 8/31/10
 
$
12,154.00
 
$
145,848.00
 
9/1/10- 8/31/11
 
$
12,516.67
 
$
150,200.00
 
9/1/11- 8/31/12
 
$
12,900.00
 
$
154,800.00
 

 
(c) All payments, other than those specified above, as required in this Lease to
be made by Tenant to Landlord shall be deemed to be and shall become additional
rent hereunder, whether or not the same shall be designated as such and shall be
due and payable along with usual rental payments subject to the same conditions
and remedies as exist for said rental payments.
 
4. LATE CHARGES.
 
Other remedies for nonpayment of rental notwithstanding, time is of the essence
of this Lease, and if Tenant pays rent on or after the sixth (6th) day of the
month, a late charge equal to the greater of five percent (5%) of the monthly
rent or One Hundred Dollars ($100.00) will be due as additional rent. In the
event Tenant’s rent check is dishonored by the bank, Tenant agrees to pay
Landlord $25.00 as a handling charge and, if applicable, the late charge, and
Tenant shall deliver said monies to Landlord as specified in Paragraph 3.
Dishonored checks must be replaced by cashier’s check, certified check, or money
order. In the event more than one check is dishonored, Tenant agrees to pay all
future rents and charges in the form of cashier’s check, certified check, or
money order. Any other amounts payable to Landlord under this Lease, with the
exception of rent, shall be considered past due thirty (30) days from Landlord’s
billing date and Tenant shall pay a monthly service charge of five percent (5%)
of the amount past due for that and each subsequent month that the amount
remains past due. The parties agree that such charges represent a fair and
reasonable estimate of the costs the Landlord will incur by reason of such late
payment and/or returned check.
 
5. SECURITY DEPOSIT.
 
On the date of execution of this Lease by Tenant, Tenant will pay to Landlord
the first full month’s Base Rental in the amount of $11,458.33 and a security
deposit in the amount of $11,458.33. Landlord shall have the right, but not the
duty, to apply any part of said deposit to cure any default of Tenant and if
Landlord does so, Tenant shall upon demand deposit with Landlord the amount so
applied so that Landlord shall have the full deposit on hand at all times during
the Term of this Lease to be held in an escrow account. Landlord shall have the
right, but not the duty, to hold said security deposit in an interest bearing
escrow account and retain any interest accrued. In the event of a sale of the
Building or a lease of the Building, subject to this Lease, Landlord shall
transfer the security deposit to the new landlord, and the Tenant shall attorn
to the new landlord and the present Landlord shall thereupon be released from
all liability for the return of such security deposit, and Tenant shall look
solely to the new landlord for the return of such security deposit and this
provision shall apply to every transfer or assignment made of the security
deposit to a new landlord. The security deposit under this Lease shall not be
assigned or encumbered by Tenant without the written consent of the Landlord and
any such assignment or encumbrance without the Landlord’s written consent shall
be void. Such security deposit shall be returned to Tenant within thirty (30)
days following the end of the Term of this Lease provided that Tenant has
performed Tenant’s obligations under this Lease and provided that no defective
conditions, including any structural defects, other than normal wear and tear
and casualty, are left unrepaired by Tenant and that Tenant does not owe
Landlord any debts. Any portion of the security deposit not required to
reimburse Landlord for Landlord’s expense in repairing defective conditions
caused by Tenant, or for paying amounts owed by Tenant to Landlord, shall be
refunded to Tenant as provided above.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
2

--------------------------------------------------------------------------------

 
6. REIMBURSEMENT FOR OPERATING EXPENSES OF LANDLORD.


A. Operating Expenses. In addition to the Base Rental payable hereunder, Tenant
agrees to reimburse Landlord, as Additional Rent hereunder, for Tenant’s share
of all operating expenses (the “Operating Expenses”) as described in Exhibit “C”
attached hereto and by this reference made a part hereof, of maintaining and
operating, directly or indirectly, the Building over and above the 2007 Base
Year Operating Expenses.


B. Tenant’s Share. For purposes of calculating Tenant’s share of all Operating
Expenses for the Project other than electrical costs allocated to the Premises,
Tenant’s share shall be 25%. For purposes of calculating Tenant’s share of
electrical costs allocated to the Premises, Tenant’s share shall equal 50% of
the electrical costs for the second floor of the Building. Landlord represents
that the electrical consumption for the second floor of the Building is
separately metered.


C. Tenant’s Share of the Operating Expenses. On or before March 1, 2009 and on
or before each March 1st thereafter during the Term, Landlord shall furnish to
Tenant a statement of Operating Expenses for the prior calendar year. Within
thirty (30) days following Tenant’s receipt of such statement but in any event
on or before the following April 1st, Tenant shall pay to Landlord, as
Additional Rent, an amount equal to the excess, if any, of Tenant’s Share of
Operating Expenses for such calendar year over Tenant’s Share of the 2007 Base
Year Operating Expenses. If this Lease shall terminate on a day other than the
last day of a calendar year, the Additional Rent payable by Tenant pursuant to
this Paragraph shall be prorated on the basis which the number of days from the
commencement of such calendar year to and including such termination date bears
to three hundred sixty-five (365).


D. Additional Taxes. Rent and all other charges to be paid by Tenant hereunder,
Tenant shall pay to Landlord, upon demand as Additional Rent hereunder, any and
all taxes payable by Landlord (other than net income taxes) whether or not now
customary or within the contemplation of the parties hereto: (i) upon, measured
by or reasonably attributable to the cost or value of Tenant’s equipment,
furniture, fixtures, improvements (whether constructed by Landlord or Tenant)
and other personal property located in the Premises; (ii) upon, measured by or
reasonably attributable to the Rent payable hereunder, or any component thereof,
including, without limitation, any gross income tax or excise tax levied by the
City of Norcross, County of Gwinnett, the State of Georgia, the Federal
Government or any other federal, state, county, municipal or other governmental
body with respect to the receipt of such rent; (iii) upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion thereof; and (iv) upon
this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
3

--------------------------------------------------------------------------------

 
7. COMMENCEMENT.


The date on which possession of the Premises is taken by Tenant (hereinafter
“Commencement Date”) will establish the commencement of rent on this Lease if
possession is taken before the 1st day of September, 2007 (the “Scheduled
Commencement Date”). If for any reason Landlord fails to deliver the Premises
ready for occupancy on the above date, this Lease shall remain in full force and
effect and Landlord shall have no liability to Tenant due to delay in occupancy
and rental shall commence when the premises are ready for occupancy. Moreover,
the Term of this Lease shall be proportionately extended for an additional
period of time to the end that this Lease shall provide for a full Term as
herein provided. If a delay in having the Premises ready for occupancy is caused
by Tenant, or if the Premises are ready for occupancy on the above date but
Tenant does not take occupancy, rental in either case will commence as of the
above date, unless specified otherwise herein.


Notwithstanding anything to the contrary contained in this Lease, in the event
Landlord fails to deliver possession of the Premises to Tenant with the Premises
Improvements substantially complete on or before the Scheduled Commencement
Date, and provided such failure is not caused by a Tenant Delay and/or Force
Majeure (each as defined in this Lease), then as Tenant’s sole and exclusive
remedy, Tenant shall receive a rental credit to be applied to Base Rental first
coming due under this Lease in an amount equal to one day of Base Rental for
each day following the Scheduled Commencement Date to and through the date
Landlord delivers possession of the Premises to Tenant with the Premises
Improvements substantially complete.
 
8. ACCEPTANCE OF PREMISES.
 
Landlord and Landlord’s Broker have made no representations or promises with
respect to the Building, the Premises, or this Lease except as herein expressly
set forth. The taking of possession of the Premises by Tenant shall be
conclusive evidence that Tenant accepts the Premises “as is” and that the
Premises and the Building are suitable for the use intended by Tenant and were
in good and satisfactory condition at the time such possession was so taken,
excluding any punch list items.
 
9. REPAIR BY TENANT AND REMOVAL OF IMPROVEMENTS AND ALTERATIONS UPON
TERMINATION.
 
(a) Tenant will, at Tenant’s expense, take good care of the Premises and the
fixtures and appurtenances therein, and will cause no active or permissive waste
or injury thereof; and Tenant shall, at Tenant’s expense, but under the
direction of Landlord, promptly repair any damage to the Premises or the
Building caused by the misuse or neglect thereof, or by persons permitted on the
Premises by Tenant, or Tenant moving in or out of the Premises.
(b) Tenant will not, without Landlord’s written consent, make any alterations,
additions, or improvements in or about the Premises and will not do anything to
or on the Premises which will increase the rate of fire insurance on the
Building. All alterations, additions, or improvements (including but not limited
to carpets, window treatments, and window treatment hardware) made or installed
by Tenant to the Premises shall become the property of Landlord at expiration of
the Term of this Lease, or any extensions or renewals thereof. Landlord reserves
the right to require Tenant to remove any improvements or additions made to the
Premises by Tenant; Tenant further agrees to do so prior to the expiration of
the Term or within thirty (30) days after notice from Landlord, whichever shall
be later, provided that Landlord gives such notice no later than thirty (30)
days after expiration of the Term of this Lease, or any extensions or renewals
thereof.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
4

--------------------------------------------------------------------------------

 
(c) No later than the last day of the Term, Tenant will remove all of Tenant’s
personal property and trade fixtures and repair all damage done by or in
connection with the installation or removal of said property and will surrender
the Premises (together with all keys to the Premises) in as good a condition as
existed at the beginning of the Term, reasonable wear and tear, damage by fire,
the elements, or casualty excepted. All property of Tenant remaining on the
Premises after expiration of the Term shall be deemed conclusively abandoned and
may be removed by Landlord, and Tenant shall reimburse Landlord for the cost of
such removal, subject, however, to Landlord’s right to require Tenant to remove
any improvements or additions made to the Premises by Tenant pursuant to
sub-paragraph (b) of this Section 9.
(d) In doing any work of any nature in, to, or about the Premises, Tenant will
use the only contractors or workmen approved by Landlord, which approval shall
not be unreasonably withheld. Tenant shall promptly cause the removal of any
lien for material or labor claimed to be furnished to Premises at Tenant’s
request.
 
10. REPAIRS AND MAINTENANCE OF THE BUILDING.
 
Landlord shall provide for the cleaning, repair, and maintenance of the public
portions of the Building. Unless otherwise expressly stipulated herein, Landlord
shall not be required to make any improvements or repairs of any kind or
character on the Premises during the Term of this Lease, except repairs to the
exterior walls, corridors, windows, roof, and other structural elements and
equipment of the Building, and such additional maintenance as may be necessary
because of damage by persons other than Tenant, its brokers, employees,
invitees, or visitors. Landlord shall not be liable to Tenant for losses due to
theft or burglary or for damages done by unauthorized persons on the Premises.
 
11. USE.
 
Tenant shall use the Premises for general office operation and for all lawful
activities normally incidental thereto and related to the conduct of Tenant’s
business, but for no other purposes. Tenant shall not use or occupy the
Premises, or permit the Premises to be used or occupied, in violation of any
ordinance, law, or regulation of any governmental body, or in any manner which
would vitiate or increase the premium charged for insurance on the Premises or
the Building or that would cause damage to the Building, or that would
constitute a public nuisance, or that would disturb the quiet enjoyment of the
other tenants of the Building.
 
12. SERVICES - WATER, CLEANING, AND ELECTRICITY.
 
Landlord shall furnish the following services without additional charge:
(a) Heat and air conditioning in Landlord’s reasonable judgment sufficient to
reasonably cool or heat the Premises, at the proper season, during standard
building hours (8:00 A.M. to 6:00 P.M. on Mondays through Fridays, inclusive and
8:00 A.M. to 1:00 P.M. on Saturdays) on normal business days, except holidays
observed by national banks as legal holidays; provided, however Tenant shall
have sole control over the thermostat serving Tenant’s server room within the
Premises. In the event Tenant desires heat and/or air conditioning for the
Premises during non-building standard hours, Tenant shall notify Landlord in
advance and Landlord shall provide additional after-hours heating and air
conditioning services to the Premises.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
5

--------------------------------------------------------------------------------

 
(b) Restroom facilities including water, paper towels, and a commercially
reasonable amount of toilet tissue;
(c) Janitorial services each Monday through Friday, except holidays observed by
national banks as legal holidays;
(d) Electric current sufficient to meet Tenant’s specifications as set forth in
Tenant’s Plans (as defined in Section 2 of Exhibit “B”). Tenant will not use any
electrical equipment which in Landlord’s opinion will overload the wiring
installations or interfere with the reasonable use thereof by other users in the
Building. Except as otherwise expressly set forth in Tenant’s Plans, Tenant will
not, without Landlord’s prior written consent in each instance (which shall not
be unreasonably withheld) connect any additional items (such as electric
heaters, data processing equipment, or copy machines) to the Building’s
electrical distribution system, or make any alterations or additions to such
system. Should Landlord grant such consent, all additional circuits or equipment
required therefore shall be provided by Landlord and the reasonable cost thereof
shall be paid by Tenant upon Landlord’s demand. In addition to the foregoing, in
the event Tenant uses electrical current in excess of the amount set forth
herein, Tenant shall be responsible for all additional costs related to such
excess usage;
(e) If Tenant uses an excessive amount of any of the services enumerated in this
Section 12, then Landlord reserves the right to charge Tenant as additional rent
a reasonable sum for such excess;
(f) Landlord shall in no way be liable for cessation of any of the above
services caused by strike, accident, or reasonable breakdown, nor shall Landlord
be liable for damages resulting from any of the fixtures or equipment in the
Building being out of repair, or for injury to person or damage to property,
caused by any defects in the electrical equipment, heating, ventilating, and air
conditioning system, water apparatus, or for any damages arising out of failure
to furnish the services enumerated in this Section 12.
 
13. DESTRUCTION OF OR DAMAGE TO PREMISES.
 
If the Premises are made untenantable in whole or in part by fire or other
casualty, the rent, until repairs shall be made or this Lease is terminated as
hereinafter provided, shall be abated on a per diem basis and prorated according
to the part of the Premises which is actually used by Tenant, if any; provided,
however such abatement shall only occur if such fire or other casualty was not
caused by the fault or negligence of the Tenant, its contractors, invitees,
brokers, or employees. If such damage shall be so extensive that the Premises
cannot be restored by Landlord within a period of one hundred twenty (120) days
(as evidenced by a written declaration from Landlord to Tenant), then Tenant
shall have the right to cancel this Lease by notice to Landlord at any time
within thirty (30) days after the date of such damage. If such damage is so
extensive that, in Landlord’s reasonable judgment, repair of such damage or
destruction would not be economically feasible, then Landlord will have the
right to cancel this Lease by notice to Tenant at any time within thirty (30)
days after the date of such damage. If this Lease is not so terminated, the
Landlord will promptly repair the damage at the Landlord’s expense.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
6

--------------------------------------------------------------------------------

 
14. RULES AND REGULATIONS.
 
Tenant will faithfully observe and comply with the “Rules and Regulations”,
known as Exhibit “D”, attached hereto and made a part hereof, and such further
reasonable rules and regulations as Landlord may prescribe, on written notice to
Tenant, for the safety, care, and cleanliness of the Building, and the comfort,
quietness, and convenience of other occupants of the Building.
 
15. EVENTS OF DEFAULT.
 
The happening of any one or more of the following events (hereinafter any one of
which may be referred to as an “Event of Default”) during the Term of this
Lease, or any renewal or extension thereof, shall constitute a breach of this
Lease on the part of the Tenant:
(a) Tenant fails to pay within five (5) days of when due the rental as provided
for herein, and such failure continues for an additional seven (7) days
following written notice from Landlord;  provided, however, Landlord shall only
be obligated to provide written notice and such cure period three (3) times in
any twelve (12) consecutive month period, and the fourth (4th) and any
subsequent failure to pay rental within five (5) days of when due during any
twelve (12) consecutive calendar month period shall be deemed an immediate Event
of Default;
(b) Tenant abandons or vacates the Premises;
(c) Tenant fails to comply with or abide by and perform any other obligation
imposed upon Tenant under this Lease, and such failure continues in excess of
thirty (30) days following written notice provided, however, in the event such
failure cannot be reasonably cured within such thirty (30) day period, Tenant
shall be granted such additional time as is reasonably necessary provided Tenant
immediately commenced such cure following written notice and Tenant diligently
and continuously pursues completion of such cure;
(d) Tenant is adjudicated bankrupt or files for bankruptcy protection;
(e) A permanent receiver is appointed for Tenant’s property and such receiver is
not removed within sixty (60) days after written notice from Landlord to Tenant
to obtain such removal;
(f) Tenant either voluntarily or involuntarily takes advantage of any debt or
relief proceedings under the present or future law, whereby the rent or any part
thereof is, or is proposed to be reduced or payment thereof deferred;
(g) Tenant makes an assignment for benefit of creditors; or
(h) Tenant’s effects are levied upon or attached under process against Tenant,
which is not satisfied or dissolved within thirty (30) days after written notice
from Landlord to Tenant to obtain satisfaction thereof.
 
16. REMEDIES UPON DEFAULT.
 
Upon the occurrence of an Event of Default, Landlord, in addition to any and all
other rights or remedies it may have at law or in equity, shall have the option
of pursuing any one or more of the following remedies:
(a) Landlord may terminate this Lease by giving notice of termination, in which
event this Lease shall expire and terminate on the date specified in such notice
of termination, with the same force and effect as though the date so specified
were the date herein originally fixed as the termination date of the Term of
this Lease, and all rights of Tenant under this Lease and in and to the Premises
shall expire and terminate, and Tenant shall remain liable for all obligations
under this Lease arising up to the date of such termination and Tenant shall
surrender the Premises to Landlord on the date specified in such notice;


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
7

--------------------------------------------------------------------------------

 
(b) Landlord may terminate this Lease as provided in Paragraph 16(a) hereof and
recover from Tenant all damages Landlord may incur by reason of Tenant’s
default, including, without limitation, a sum which, at the date of such
termination, represents the then value of the excess, if any, of (i) the monthly
rental and additional rent for the period commencing with the day following the
date of such termination and ending with the date hereinbefore set for the
expiration of the full Term hereby granted, or (ii) the aggregate reasonable
rental value of the Premises (less reasonable brokerage commissions, attorneys’
fees, and other costs relating to the reletting of the Premises) for the same
period, all of which excess sum shall be deemed immediately due and payable.
(c) Landlord may, without terminating this Lease, declare immediately due and
payable all monthly rental and additional rent due and coming due under this
Lease for the entire remaining term hereof, together with all other amounts
previously due, at once; provided, however, that such payment shall not be
deemed a penalty or liquidated damages but shall merely constitute payment in
advance of rent for the remainder of said term; upon making such payment, Tenant
shall be entitled to receive from Landlord all rents received by Landlord from
other assignees, tenants and subtenants on account of the Premises during the
Term of this Lease, provided that the monies to which Tenant shall so become
entitled shall in no event exceed the entire amount actually paid by Tenant to
Landlord pursuant to this clause (c) less all costs, expenses and attorneys’
fees of Landlord incurred in connection with the reletting of the Premises; or
(d) Landlord may, from time to time without terminating this Lease, and without
releasing Tenant in whole or in part from Tenant’s obligation to pay monthly
rental and additional rent and perform all of the covenants, conditions and
agreements to be performed by Tenant as provided in this Lease, make such
alterations and repairs as may be necessary in order to relet the Premises, and,
after making such alterations and repairs, Landlord may, but shall not be
obligated to, relet the Premises or any part thereof for such term or terms
(which may be for a term extending beyond the Term of this Lease) at such rental
or rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable or acceptable; upon each reletting, all rentals
received by Landlord from such reletting shall be applied first, to the payment
of any indebtedness other than rent due hereunder from Tenant to Landlord;
second, to the payment of any costs and expenses of such reletting, including
brokerage fees and attorneys’ fees, and of costs of such alterations and
repairs; third, to the payment of the monthly rental and additional rent due and
unpaid hereunder, and the residue, if any, shall be held by Landlord and applied
against payments of future monthly rental and additional rent as the same may
become due and payable hereunder; in no event shall Tenant be entitled to any
excess rental received by Landlord over and above charges that Tenant is
obligated to pay hereunder, including monthly rental and additional rent; if
such rental received from such reletting during any month is less than those to
be paid during the month by Tenant hereunder, including monthly rental and
additional rent, Tenant shall pay any such deficiency to Landlord, which
deficiency shall be calculated and paid monthly; Tenant shall also pay Landlord,
as soon as ascertained and upon demand, all costs and expenses incurred by
Landlord in connection with such reletting and in making any alterations and
repairs which are not covered by the rentals received from such reletting;
notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach.


Tenant acknowledges that the Premises are to be used for commercial purposes,
and Tenant expressly waives the protections and rights set forth in Official
Code of Georgia Annotated Section 44-7-52.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
8

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary contained herein, Landlord agrees to
use commercially reasonable efforts to mitigate its damages in the event of an
Event of Default; provided, however in no event shall Landlord be obligated to
favor the Premises over any other vacant space in the Building.
 
17. ASSIGNMENT AND SUBLETTING.
 
Tenant shall not, without the prior written consent of Landlord, which shall not
be unreasonably withheld, assign this Lease or any interest hereunder, or sublet
the Premises or any part thereof, or permit the use of the Premises by any party
other than the Tenant. Consent to any assignment or sublease shall not impair
this provision and all later assignments or subleases shall be made likewise
only on the prior written consent of Landlord. The assignee of Tenant, at the
option of Landlord, shall become liable to Landlord for all obligations of
Tenant hereunder, but no sublease or assignment by Tenant shall relieve Tenant
of any liability hereunder. Consent to any assignment or sublease shall nullify
any lease options or first rights of refusal. Notwithstanding the foregoing but
subject to the terms and conditions set forth herein, Tenant may assign this
Lease or sublet the Premises or any portion thereof, without restrictions, to
any partnership, corporation or limited liability company which controls, is
controlled by, or is under common control with Tenant, to any partnership,
corporation or limited liability company resulting from a merger or
consolidation with Tenant, or to any person or entity which acquires all the
assets of Tenant provided that in any such event such assignee (i) has a net
worth equal to or greater than the net worth of Tenant as of the date of this
Lease, and (ii) assumes in writing all of Tenant’s obligations under this Lease.
 
18. EMINENT DOMAIN.
 
If all or any part of Premises or the land on which Building stands or any
estate therein are taken by virtue of eminent domain or conveyed or leased in
lieu of such taking, this Lease shall expire on the date when title shall vest,
or the term of such lease shall commence, and any rent paid for any period
beyond said date shall be repaid to Tenant. It is expressly agreed that the
Tenant shall not have any right or claim of any award made to or received by the
Landlord for such taking. The widening of streets abutting the land on which the
Building stands shall not affect this Lease, provided no part of the Building is
so taken. Nothing herein contained, however, shall preclude Tenant from
claiming, proving, and receiving from the condemning authority a separate award
for the value of any of Tenant’s personal property taken which Tenant could have
rightfully removed from the Premises hereunder and for relocation and moving
expenses, so long as the Landlord’s award is not thereby reduced.
 
19. LANDLORD’S ENTRY OF PREMISES.
 
Landlord may enter the Premises with prior notice, except in case of
emergencies, at reasonable hours with prospective purchasers or tenants, or to
inspect the Premises, or to make repairs required by Landlord under the terms
hereof or repairs to adjoining space within the Building.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
9

--------------------------------------------------------------------------------

 
20. TRANSFER OF TENANTS.


Intentionally omitted.
 
21. SUBORDINATION.
 
Landlord may, from time to time, grant first lien deeds of trust, security
deeds, mortgages, or other first lien security interests covering its estate in
the Building (each a “Mortgage”). Tenant agrees that this Lease shall be subject
and subordinate to each Mortgage, including any modifications, extensions,
renewals thereof and advances thereunder from time to time in effect. The
foregoing provisions shall be self operative, and no further instrument of
subordination shall be required to make this Lease subject and subordinate to
any Mortgage. Tenant shall, upon request, from time to time execute and deliver
to Landlord or the holder of any Mortgage any instrument requested by Landlord
or the holder of such Mortgage to evidence the subordination of this Lease to
any such Mortgage. Tenant agrees to recognize and attorn to any party succeeding
to the interest of Landlord as a result of the enforcement of any Mortgage, and
be bound to such party under all the terms, covenants, and conditions of this
Lease, for the balance of the Term of this Lease, including any extensions or
renewals thereof, with the same force and effect as if such party were the
original Landlord under this Lease. Upon the request of Landlord, Tenant agrees
to execute a subordination and attornment agreement incorporating the provisions
set forth above and otherwise in form reasonably acceptable to Landlord.
 
22. INDEMNITY AND INSURANCE.
 
Tenant agrees to and hereby does indemnify and save Landlord harmless against
all claims for damages to persons or property by reason of Tenant’s use or
occupancy of the Premises, and all expenses incurred by Landlord because
thereof, including attorneys’ fees and court costs. Supplementing the foregoing
and in addition thereto, Tenant shall during the Term of this Lease and any
extension or renewal thereof, and at Tenant’s expense, maintain in full force
and effect comprehensive general liability insurance with limits of $500,000.00
per person and $1,000,000.00 per incident, and property damage limits of
$100,000.00, which insurance shall contain a special endorsement recognizing and
insuring any liability accruing to Tenant under the first sentence of this
Paragraph 22, and naming Landlord as additional insured. Tenant shall provide
evidence of such insurance to Landlord prior to the commencement of the Term of
this Lease. Landlord and Tenant each hereby release and relieve the other, and
waive its right of recovery, for loss or damage arising out of or incident to
the perils insured against which perils occur in, on, or about the Premises,
whether due to the negligence of Landlord or Tenant or their Brokers, employees,
contractors, and/or invitees, to the extent that such loss or damage is within
the policy limits of said comprehensive general liability insurance. Landlord
and Tenant shall, upon obtaining the policies of insurance required, give notice
to the insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease.
 
23. RIGHTS CUMULATIVE.
 
All rights, powers, and privileges conferred hereunder upon the parties hereto
shall be cumulative and not restrictive of those given by law.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
10

--------------------------------------------------------------------------------

 
24. HOLDING OVER.


If Tenant remains in possession of the Premises after expiration of the Term
hereof, with Landlord’s acquiescence and without any express agreement of the
parties, Tenant shall be a tenant at will at the rental rate which is in effect
at the end of this Lease and there shall be no renewal of this Lease by
operation of law. If Tenant remains in possession of the Premises after
expiration of the Term hereof without Landlord’s written consent, Tenant shall
be a tenant at sufferance. In the event Tenant remains in possession of the
Premises after the expiration of the Term hereof, with Landlord’s written
consent, then Tenant shall be deemed a month-to-month tenant with such tenancy
terminable upon thirty (30) days advance written notice by either party. In any
event, during any such holdover and commencing on the date following the date of
such expiration, the monthly rental payable under Section 3 above shall for each
month, or fraction thereof during which Tenant so remains in possession of the
Premises, be one hundred fifty percent (150%) of the monthly rental otherwise
payable under Section 3 above.


25. WAIVER OF RIGHTS.
 
No failure of Landlord to exercise any power given Landlord hereunder or to
insist upon strict compliance by Tenant of its obligations hereunder and no
custom or practice of the parties at variance with the terms hereof shall
constitute a waiver of Landlord’s right to demand exact compliance with the
terms hereof.

 
26. SECTION TITLES.


The section titles in this Lease are included for convenience only and shall not
be taken into consideration in any construction or interpretation of this Lease
or any of its provisions.

 
27. NOTICE.


(a) Any notice by either party to the other required or permitted under this
Lease shall be valid only if in writing and shall be deemed to be duly given
only if delivered personally or sent by registered or certified mail addressed
(1) if to Tenant, at the Premises, and (2) if to Landlord, at the address set
forth herein, or at such other address for either party as that party may
designate by notice to the other; notice shall be deemed given, if delivered
personally, upon delivery thereof, and if mailed upon the mailing thereof.
(b) Tenant hereby appoints as its agent to receive service of all dispossessory
or distrain proceedings, the person in charge of the Premises at the time of
occupying the Premises; and if there is no person in charge or occupying same,
then such services may be made by attachment thereof on the main entrance to the
Premises.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
11

--------------------------------------------------------------------------------

 
28. DEFINITIONS.


“Landlord” as used in this Lease shall include the undersigned, its heirs,
representatives, assigns, and successors in title to the Premises. “Tenant”
shall include the undersigned, its heirs, representatives, and successors, and
if this Lease is validly assigned or sublet, shall also include Tenant’s assigns
or subtenant covered by such assignment or sublease. “Broker” and “Co-Broker”
shall include the undersigned, their successors, assigns, heirs, and
representatives. “Landlord”, “Tenant”, “Broker” and “Co-Broker” include male and
female, singular and plural, corporation, partnership, or individual, as may fit
the particular parties.

 
29. ENTIRE AGREEMENT.


This Lease contains the entire agreement of the parties hereto, and no
representations, inducements, promises, or agreements, oral or otherwise,
between the parties, not embodied herein, shall be of any force or effect. No
subsequent alteration, amendment, change, or addition to this Lease, except as
to changes or additions to the Rules and Regulations described in Paragraph 14,
shall be binding upon Landlord or Tenant unless reduced to writing and signed by
Landlord and Tenant.

 
30. ATTORNEYS’ FEES.


In the event that any action or proceeding is brought to enforce any term,
covenant or condition of this Lease on the part of Landlord or Tenant, the
prevailing party in such litigation shall be entitled to recover reasonable
attorneys’ fees to be fixed by the court in such action or proceeding, in an
amount at least equal to fifteen percent (15%) of any damages due from the
non-prevailing party. Furthermore, Landlord and Tenant agree to pay the
attorneys’ fees and expenses of (a) the other party to this Lease (either
Landlord or Tenant) if it is made a party to litigation because of its being a
party to this Lease and when it has not engaged in any wrongful conduct itself,
and (b) Broker, if Broker is made a party to litigation because of its being a
party to this Lease and when Broker has not engaged in any wrongful conduct
itself.

 
31. LIMITATION ON BROKER’S SERVICES AND DISCLAIMER.


ACKERMAN & CO. (“Broker”), and CB RICHARD ELLIS, INC. (“Co-Broker”) are the only
brokers involved in the procurement of this Lease. Tenant must look solely to
Landlord regarding all covenants and agreements contained herein, and Broker and
Co-Broker shall never be liable to Tenant regarding any matter which may arise
by virtue of this Lease.

 
32. NO ESTATE IN LAND.


This Lease shall create the relationship of landlord and tenant between the
parties hereto. Tenant has only a usufruct not subject to levy and sale, and not
assignable by Tenant except by Landlord’s consent.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
12

--------------------------------------------------------------------------------

 
33. TIME OF ESSENCE.


Time is of the essence of this Lease.

 
34. REAL ESTATE COMMISSION.


Landlord agrees to pay to Broker and Co-Broker for negotiating this Lease, a
commission as agreed to in a separate agreement. Tenant warrants and represents
that it has had no dealings with any broker or broker(s) in connection with this
Lease, other than Broker and Co-Broker and Tenant covenants to pay, hold
harmless, and indemnify Landlord from and against any and all cost, expense, or
liability for any compensation, commissions, or charges claimed by any broker or
broker(s) on behalf of the Tenant with respect to this Lease or negotiations
thereof, other than Broker and Co-Broker.

 
35. EXCULPATION OF LANDLORD.


Landlord’s obligations and liability to Tenant with respect to this Lease shall
be limited solely to Landlord’s interest in the Building, and neither Landlord
nor any joint ventures, partners, officers, directors, employees, or
shareholders of or in Landlord shall have any personal liability whatsoever with
respect to this Lease.

 
36. CERTAIN ENVIRONMENTAL MATTERS.


(a) Tenant shall not use, store, treat, discard, or dispose of any hazardous
substances in or about the Premises. For purposes of this Lease, “hazardous
substances” shall mean and include those elements or compounds which are
contained in the list of hazardous substances adopted by the Environmental
Protection Agency (EPA) and the list of toxic pollutants designated by Congress
or the EPA under any applicable environmental law or legislation; as such lists
may be supplemented, amended, or newly enacted from time to time. To the extent
that any of the applicable environmental laws of the State of Georgia establish
a meaning for “hazardous substances” which is broader than that specified in any
federal legislation or laws, such broader meaning shall apply. “Applicable
environmental law” shall mean and include the collective aggregate of the
following: any law, statute, ordinance, rule, regulation, order, or
determination of any governmental authority or any board of fire underwriters
(or body exercising similar functions) or any restrictive covenant or deed
restriction (recorded or otherwise) affecting the Premises pertaining to health
or the environment.
(b) The occupancy, operation, and use of the Premises by Tenant shall not
violate any applicable environmental laws, of any federal, state, local, or
other governmental authority.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
13

--------------------------------------------------------------------------------

 
(c) Without limiting the generality of the above, Tenant represents that it is
not the subject of any pending or, to the best of Tenant’s knowledge, threatened
investigation or inquiry by any governmental authority, or subject to any
remedial obligations under any applicable environmental laws, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (“CERCLA”), the Resource Conservation and
Recovery Act of 1987, as amended (“RCRA”), and any and all applicable state
laws, and this representation and warranty would continue to be true and correct
following disclosure to any applicable governmental authority of all relevant
facts, conditions, and circumstances pertaining to the Tenant.
(d) Tenant represents that it is not required to obtain any permits, licenses,
or authorization to occupy, operate, or use any portion of the Premises by
reason of any applicable environmental laws.
(e) Tenant represents that it has not received any notice from any governmental
authority with respect to any violation of any applicable environmental laws.
(f) Tenant shall not cause any violation of any applicable environmental laws,
nor permit any sub-tenant of any portion of the Premises to cause such a
violation, nor permit any environmental liens to be placed on any portion of the
Building or the Premises.
(g) Tenant shall give notice to Landlord immediately upon (i) Tenant’s receipt
of any notice from any governmental authority of a violation of any applicable
environmental laws or upon acquiring knowledge of the receipt of any such notice
by any sub-tenant of any portion of the Premises, and (ii) acquiring knowledge
of the presence of any hazardous substances on the Premises in a condition that
is resulting or could reasonably be expected to result in any adverse
environmental impact, with a full description thereof. Tenant shall promptly
comply with all applicable environmental laws requiring the notice, removal,
treatment, or disposal of such hazardous substances, caused by or within the
control of Tenant and provide the Landlord with satisfactory evidence of such
compliance.

 
37. FORCE MAJEURE.


Whenever a period of time is herein prescribed for action to be taken by
Landlord, Landlord shall not be liable or responsible for, and there shall be
excluded from the computation of any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, theft, fire,
public enemy, injunction, insurrection, court order, requisition, or any other
causes or any kind whatsoever which are beyond the control of Landlord.
 
38. SEVERABILTIY.
 
The terms, conditions, covenants, and provisions of this Lease shall be deemed
to be severable. If any clause or provision herein contained shall be adjudged
to be invalid or unenforceable by a court of competent jurisdiction or by
operation of any applicable law, it shall not affect the validity of any other
clause or provision herein, but such other clauses or provisions shall remain in
full force and effect.

 
39. QUIET ENJOYMENT.


If Tenant shall pay the rent herein and other amounts to be paid by Tenant to
Landlord, and will and faithfully keep, perform, and observe all of the
covenants, agreements, and conditions herein stipulated to be kept, performed,
and observed by Tenant, Tenant shall at all times during the term of the Lease
have the peaceable and quiet enjoyment of the Premises without hindrance of
Landlord or any person lawfully claiming under Landlord subject, however, to the
terms of this Lease and any Mortgage placed on the property of which the
Premises are a part.


Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
14

--------------------------------------------------------------------------------

 
40. PURCHASE OF PROPERTY BY TENANT.


In the event that Tenant acquires title to the property of which the Premises
are a part, or any part thereof, or any premises as an expansion of, addition to
or substitution for the Premises at any time during the Term of this Lease, or
any renewals thereof, or within six (6) months after the expiration of the term
hereof or the extended term hereof, Landlord shall pay Broker a commission on
the sale of the property in lieu of any further commission which otherwise would
have been due under this Lease. Such commission, as negotiated between the
parties, shall be six percent (6%) of the gross sales price, payable in full in
cash at closing.
 
41. AGENCY DISCLOSURE.
 
Landlord and Tenant hereby acknowledge that Broker has acted as an agent for
Landlord in this transaction and will be paid a commission by the Landlord and
that Co-Broker has acted as an agent for Tenant in this transaction and will be
paid a real estate commission by the Landlord.
 
42. NO OPTION.
 
The submission of this Lease for examination does not constitute a reservation
of or option for the Premises, and this Lease shall become effective only upon
execution and delivery of a fully executed Lease by Landlord.
 
43. SPECIAL STIPULATIONS.
 
The Special Stipulations in Exhibit “B” shall, if conflicting with the foregoing
provisions of this Lease, control.


[ SIGNATURES ON FOLLOWING PAGE ]
 
Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
15

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.


Signed, sealed and delivered in the presence of:
 
TENANT:  SIMTROL, INC., a Delaware Corporation
 
By:  /s/ Stephen Samp
Witness 
 
 
 
 
 
 
 
Signed, sealed and delivered in the presence of:
Name Printed:  Stephen Samp
Its:  Chief Financial Officer
 
Address:   520 Guthridge Court, Suite 250
Norcross, GA 30092
Phone: (678) 533-1242
 
LANDLORD:  NARMADA PARTNERS, LLC
 
By:  /s/ Dilip Naik
Witness
Name Printed:  Dilip Naik
Its:  Managing Partner
 
Address:   520 Guthridge Court, Suite 200
Norcross, GA 30092
Phone:        770-453-9190

 
Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
16

--------------------------------------------------------------------------------

 
EXHIBIT “A”


DESCRIPTION OF PREMISES
 
[See attached]
 
Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
 

--------------------------------------------------------------------------------

 
EXHIBIT “A-1”


PLANS


[See attached]
 
Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
 

--------------------------------------------------------------------------------

 
EXHIBIT “B”


SPECIAL STIPULATIONS
 
1. LETTER OF CREDIT.


(a) Upon the execution and delivery of this Lease by Tenant, Tenant shall
deliver to Landlord $100,000.00 (the “Additional Security Deposit”) in the form
of a standby, unconditional, irrevocable letter of credit, naming Landlord and
Landlord’s successors and assigns as beneficiary, issued by any well capitalized
state or national bank having banking offices in Atlanta, Georgia and over
$300,000,000 in assets for call-reporting purposes (a “Permitted Issuer”),
permitting full or partial draws thereon by Landlord’s presentation of a request
for draw and statement that an Event of Default (as defined in Section 15 of the
Lease) then exists under this Lease and otherwise in form and content reasonably
acceptable to Landlord (a “Qualified Letter of Credit”). Tenant shall from time
to time cause its Qualified Letter of Credit to be renewed as a Qualified Letter
of Credit or replaced with a new Qualified Letter of Credit no later than thirty
(30) days (i) prior to any expiration date thereof so that a Qualified Letter of
Credit remains in effect for thirty (30) days after the scheduled expiration
date of the Term, or (ii) after the issuer of the Qualified Letter of Credit
then posted with Landlord ceases to qualify as a Permitted Issuer. If Tenant
fails timely to renew or replace any letter of credit as required in the
preceding sentence, then, in addition to any other remedy set forth in the
Lease, Landlord shall have the right to draw on such letter of credit and to
retain the amounts so drawn as security for the faithful performance by Tenant
of all the terms and conditions of this Lease on the part of Tenant to be
performed during the Term. In the event Landlord draws on such letter of credit
in accordance with the foregoing sentence, Landlord shall hold such funds as an
additional Security Deposit in compliance with Section 5 of this Lease. Landlord
may draw upon the letter of credit and apply the proceeds thereof to cure any
uncured Event of Default under this Lease.


(b) The Additional Security Deposit is not an advance payment of rent or a
measure or limit of Landlord’s damages upon an Event of Default. Landlord may,
from time to time and without prejudice to any other remedy otherwise available
to Landlord, use an amount of the Additional Security Deposit not to exceed the
amount of the default to cure any Event of Default. Notwithstanding the
foregoing, in the event of an Event of Default by Tenant, Landlord shall have
the right to draw down the Additional Security Deposit in such amount as
Landlord reasonably estimates shall be required to cure such Event of Default.
Following any such application of the Additional Security Deposit, Tenant shall
either (i) restore the letter of credit to the full amount required hereunder,
or (ii) pay to Landlord on demand such amount so applied which shall be held by
Landlord as an additional Security Deposit in accordance with the terms of
Section 5 of this Lease.


(c) The Additional Security Deposit may be commingled with other funds, and no
interest shall be paid thereon. If Landlord transfers its interest in this Lease
and the transferee assumes Landlord’s obligations under this Lease accruing
after the date of the transfer, then Landlord may assign the Additional Security
Deposit to the transferee and Landlord thereafter shall have no further
liability with regard to the Additional Security Deposit, including the return
thereof. Any failure to present or delay in presenting any draft pursuant to the
Qualified Letter of Credit shall not constitute a waiver of Landlord’s right to
present such draft or exercise any other right or remedy available to Landlord
at law or under the terms of this Lease.
 
Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
 

--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein, provided that no
Event of Default has occurred under this Lease for each twelve (12) full
calendar month period following the Commencement Date of this Lease, then upon
Tenant’s written request, Landlord shall join in a letter from Tenant
instructing the issuer of the Qualified Letter of Credit to decrease the amount
of the letter of credit by $20,000.00. If an Event of Default shall have
occurred at any time during the first twelve (12) full consecutive calendar
months of the Term of this Lease, or any twelve (12) consecutive calendar month
period thereafter, Landlord shall not be required to join in any subsequent
letter instructing the issuer of the Qualified Letter of Credit to decrease the
Qualified Letter of Credit nor shall Tenant be entitled to decrease the
Qualified Letter of Credit and Tenant’s obligation to maintain a Qualified
Letter of Credit in accordance with subsection (a) above shall continue for the
duration of this Lease.

 
2. IMPROVEMENTS.
 
(a) Notwithstanding anything to the contrary contained or implied in the Lease,
hereby, Tenant agrees that, except as specifically and expressly provided in
Subsection 2(b) below, it will accept possession of the Premises, in an “AS IS,
WHERE IS” condition, and that no representations, warranties, or inducements,
with respect to any condition of the Premises have been made by Landlord, or its
designated representatives, to Tenant, or its designated representatives. In
furtherance of the foregoing, Tenant hereby acknowledges that, except as
specifically and expressly provided in Subsection 2(b) below, no promises to
decorate, alter or improve the Premises either before or after the execution of
this Lease have been made to Tenant, or its designated representatives, by
Landlord, or its designated representatives.
 
(b) Provided Tenant is not in default of the Lease, and subject to and upon the
terms and conditions set forth herein, Landlord agrees to construct certain
improvements (the “ Premises Improvements”) in the Premises at Landlord’s cost
and expense in accordance with the plans prepared by M. Christopher Baldwin
dated June 20, 2007, and attached hereto as Exhibit “A-1” (the “Plans”). Tenant
acknowledges and agrees that if Tenant desires any improvements to the
Premises Improvements in excess of or different from the Plans (“Changes”), such
Changes shall be subject to Landlord’s prior written approval, which approval
shall not be unreasonably withheld provided the same are not structural in
nature. Tenant shall be responsible for the costs of such Changes (including,
without limitation, design, construction and construction management costs, and
any architectural fees, space planning, engineering fees and construction
management fees), and of any delays resulting there from, all of which costs
shall be payable at the time Tenant authorizes such Changes to be performed in
the Premises (i.e., upon Tenant’s approval of the final working drawings and
specifications and/or Tenant’s and Landlord’s approval of any change order in
connection with such Changes). Any approval by Landlord of, or consent by
Landlord to, the Plans or other items to be submitted to and/or reviewed by
Landlord pursuant to this Lease, shall be deemed to be strictly limited to an
acknowledgment of approval or consent by Landlord thereto, and such approval or
consent shall not constitute the assumption by Landlord of any responsibility
for the accuracy, sufficiency or feasibility of the Plans, and shall not imply
any acknowledgment, representation or warranty by Landlord that the design is
safe, feasible, structurally sound or will comply with any legal or governmental
requirements, and Tenant shall be responsible for all of the same. Subject to
the foregoing, Tenant’s occupancy of any portion of the Premises shall be
conclusive evidence that Tenant has accepted the Premises and shall be deemed
conclusively to establish that Landlord’s construction obligations with respect
to the Premises have been completed in accordance with the Plans.
 
Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
 

--------------------------------------------------------------------------------

 
(c) If Landlord shall be delayed in substantially completing Landlord’s
construction of the Premises Improvements as a result of: (i) the incorporation
by Tenant of any non-building standard materials, finishes or installations into
the work contemplated by the Plans; (ii) Tenant’s Changes to the Plans; (iii)
Tenant’s failure to timely furnish any revisions of the Plans in connection with
any Changes to the Plans; (iv) Tenant’s failure to pay to Landlord in a timely
manner the costs referenced in Subsection 2(b) hereof with respect to any
Changes to the Plans; or (v) any other act or omission caused by or on behalf of
Tenant, including, without limitation, the breach by Tenant of its obligations
under the Lease, as amended hereby (each, a “Tenant Delay”); then Landlord shall
not be responsible for any such delays and the Premises Commencement Date shall
be accelerated by the number of days of such delay as more particularly set
forth in Section 7 above.


(d) Tenant hereby appoints Billy Moring as the authorized representative of
Tenant for purposes of dealing with Landlord with respect to all matters
involving, directly or indirectly, the Plans and the Premises Improvements,
including, without limitation, any Changes to the Plans (such person hereafter
referred to as the “Designated Representative”). Tenant hereby represents and
warrants to Landlord that the Designated Representative has the requisite power
and authority to deal with Landlord in the manner contemplated herein, and that
Tenant shall be bound by the acts and omissions of the Designated
Representative.


(e) Landlord at its discretion may permit Tenant and its agents to enter the
Premises up to two (2) weeks prior to the Lease Commencement Date to prepare the
Premises for Tenant’s use and occupancy thereof. Any such permission shall
constitute a license only, conditioned upon Tenant’s: (i) working in harmony
with Landlord and Landlord’s agents, contractors, workmen, mechanics and
suppliers and with other tenants and occupants of the Building; (ii) obtaining
in advance Landlord’s reasonable approval of the contractors proposed to be used
by Tenant; and (iii) furnishing Landlord with such insurance as Landlord may
reasonably require against liabilities which may arise out of such entry.
Landlord shall have the right to withdraw such license for any reason upon
twenty four (24) hours’ written notice to Tenant. Landlord shall not be liable
in any way for any injury, loss or damage which may occur to any of Tenant’s
property or installations in the Premises prior to the Premises Commencement
Date. Tenant shall protect, defend, indemnify and save harmless Landlord from
all liabilities, costs, damages, fees and expenses arising out of the activities
of Tenant or its agents, contractors, suppliers or workmen in the Premises or
the Building. Any entry and occupation permitted under this Subsection 2(e)
shall be governed by the terms of the Lease.


(f) If Landlord, for any reason whatsoever, cannot deliver possession of the
Premises or any portion thereof, to Tenant on or before September 1, 2007, then
(A) this Lease shall not be void or voidable, (B) neither party shall be liable
to the other for any loss or damage resulting therefrom, and (C) Tenant shall
not be entitled to any compensation, consolation, consideration, replacement of
such space, or any or remedy from or against Landlord by reason of such failure
or inability to take possession of the Premises Area or any portion thereof
except as otherwise expressly set forth in Section 7 of the Lease.
 
Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
 

--------------------------------------------------------------------------------

 
EXHIBIT “C”


OPERATING EXPENSES
 
The term “Operating Expenses” shall include, without limitation, the following
items:


General administrative and management fees; water and sewer charges; sanitary
assessments; garbage and waste disposal; license, permit and inspection fees;
heat, light, power and other utilities; air conditioning and ventilation;
elevator and escalator services; plumbing service; janitorial and cleaning
service; maintenance, repair and service contracts; watchmen, guards and
personnel engaged in the management, operation, maintenance, repair and
protection of the Project, together with wages, fringe benefits, payroll taxes
and employee benefits applicable thereto; insurance, including, without
limitation, fire and extended coverage, rent loss and boiler and machinery
coverage and personal injury and property damage liability insurance; supplies,
materials, tools and equipment; all costs and expenses of contesting by
appropriate legal proceedings any matter concerning operating or managing the
Project or the amount of validity of any property taxes levied against the
Project; the costs and expenses of all personal property, fixtures and equipment
(including window washing machinery) used in the management, operation,
maintenance and repair of the Project, including, without limitation, exterior
window coverings provided by Landlord and carpeting in public corridors and
common areas; all fees for professional services (including, but not limited to,
attorneys’ and accountants’ fees) rendered in connection with the operation,
administration and management of the Project; all costs and expenses of repair,
maintenance and cleaning of the roof and exterior of the Building, sidewalks and
related common areas (including loading docks) contiguous to the Building and
all common areas (including stairs and elevators) window cleaning and similar
functions; any insurance deductibles (provided, however in no event shall any
insurance deductible exceed Two Thousand Five Hundred and 00/100 Dollars
[$2,500.00]); all costs and expenses for repair and maintenance of all support
systems serving the Project, including, but not limited to, water, electrical,
gas, fuel, steam, smoke, sewage, elevator, heating, ventilation and air
conditioning systems serving the Building; reserves for alterations, repairs and
replacement; and all other expenditures with respect to the operation,
maintenance, administration and management of the Project which are affected in
accordance with accepted principles of sound management and accounting practices
as applied to the operation, maintenance, administration and management of
first-class office buildings in Atlanta, Georgia, all real estate taxes,
assessments and other governmental levies and charges, general and special,
ordinary and extraordinary, unforeseen as well as foreseen, of any kind and
nature (including any interest on such assessments whenever the same are
permitted to be paid in installments) which may presently or hereafter be
imposed, levied, assessed or confirmed by any lawful taxing authorities or which
may become due and payable out of or for, or which may become a lien or charge
upon or against the whole, or any part, of the Project, Land, Building and all
other improvements now or at any time during the Lease Term constituting a part
of the Project, or any taxes in lieu thereof which would be payable even if the
Project were the sole property of Landlord and the income from the Project were
the sole income of Landlord (all of which real estate taxes, assessments,
levies, charges and costs are hereafter collectively referred to as “Taxes”);
Landlord shall have sole, absolute and unrestricted right, but not the
obligation, to contest the validity or amount of the taxes by appropriate
proceedings, and if Landlord shall institute any such contest of its own
volition, it shall have the sole, absolute and unrestricted right to settle any
contest, proceeding or action upon whatever terms Landlord may, in its sole
discretion, determine; and the cost, amortized over such reasonable period as
Landlord shall determine, together with interest at the rate of one percent (1%)
per annum above the prime rate charged by SunTrust Bank from time to time on the
unamortized balance, of any capital improvements or structural alterations made
to the Building by Landlord that reduce or limit costs of any item of Operating
Expenses or are required under any governmental law or regulation or by
Landlord’s insurance carrier; provided, however, that Operating Expenses shall
not include costs of tenant improvements, real estate brokers’ commissions,
interest directly related to financing the Project, costs of services directly
recoverable from tenants in the Building and capital items, except the cost of
capital improvements specified above. Landlord and Tenant hereby acknowledge and
agree that some common area expenses may be incurred generally with respect to
the Project, as opposed to being allocable solely to the Premises or to the
Building in which the Premises is located. Tenant agrees to reimburse Landlord
for Tenant’s Operating Expenses of the Project in accordance with Section 6 of
the Lease.
 
Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
 

--------------------------------------------------------------------------------

 
EXHIBIT “D”


RULES AND REGULATIONS
(Page 1 of 2)



1.
The sidewalks, entry passages, corridors, halls, and stairways shall not be
obstructed by tenants, or used by them for any purpose other than those of
ingress and egress.




2.
The water closet and other water apparatus, shall not be used for any other
purpose than those for which they were constructed, and no sweepings, rubbish,
or other obstructing substances shall be thrown therein.




3.
No advertisement or other notice shall be inscribed, painted, or affixed on any
part of the outside or inside of the Building. Window shades, blinds, or
curtains of a uniform color and pattern only, as specified by Landlord, shall be
used throughout the Building to give a uniform color exposure through exterior
windows. No awnings shall be placed on Building.




4.
No tenant shall do or permit to be done in the Building, or bring or keep
anything thereon, which shall in any way obstruct or interfere with the rights
of other tenants, or in any way injure or annoy them, or conflict with the laws
relating to fires, or with the regulations of the Fire Department, or any part
thereof, or conflict with any of the rules and ordinances of the Board of
Health. Tenants, their invitees, and employees shall maintain order in the
Building, shall not make or permit any improper noise in the Building or
interfere in any way with other tenants or those having business with them. No
rooms shall be occupied or used as sleeping or lodging apartments at any time
without permission of Landlord. No part of the Building shall be used or in any
way appropriated for gambling, immoral, or other unlawful practices. No
intoxicating liquor or liquors shall be sold in the Building by Tenant without
Landlord’s permission.




5.
Tenants shall not employ any persons other than the janitors of Landlord (who
will be provided with pass-keys into the offices) for the purpose of cleaning or
taking care of Premises.




6.
No animals (other than assistance animals), birds, bicycles, or other vehicles
shall be allowed into the offices, halls, corridors, or elsewhere in the
Building.




7.
All glass, locks, and trimmings in or upon the doors and windows of the Building
shall be kept whole, and when any part thereof shall be broken, the same shall
immediately be replaced and put in order under direction and to the satisfaction
of Landlord, or its broker, and shall be left whole and in good repair. Tenants
shall not deface the Building, the woodwork, or the walls of the Premises.




8.
No additional locks or latches shall be put upon any door without the written
consent of Landlord. Tenants at the termination of their Lease of the Premises
shall return to Landlord all keys and security cards to doors in Building.

 
 
Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
 

--------------------------------------------------------------------------------

 
EXHIBIT “D”


RULES AND REGULATIONS
(Page 2 of 2)



9.
Landlord in all cases retains power to prescribe the weight and position of iron
safes, files having excessive weight, or other heavy articles. Any damage done
to the Building or to tenants or to other persons by taking a safe or other
heavy article in or out of Premises, for overloading a floor, or in any other
manner shall be paid for by tenant causing such damage.




10.
Parking facilities supplied by Landlord for tenants shall be used for vehicles
that may occupy a standard parking area only (i.e. 8’ x 13’). Moreover, the use
of such parking facilities shall be limited to normal business parking and shall
not be used for a continuous parking of any vehicle or trailer regardless of
size.




11.
The Landlord shall not be responsible to any tenant for the non-observance or
violation of any of these Rules and Regulations by any other tenants.




12.
Tenant shall not permit in the Premises any cooking or the use of any apparatus
for the preparation of food nor the use of any electrical apparatus likely to
cause an overload of electrical circuits, with the exception of a microwave
oven, coffee machine, or refrigerator.




13.
Tenant shall maintain no food or drink coin operating vending machines within
the Premises or the Building without the written consent of Landlord; such
consent shall not preclude Landlord from charging Tenant for utility costs
thereof. Tenant agrees that all personal property, including machines permitted
by Landlord under this paragraph, brought into the Premises by Tenant, its
employees, licensees and invitees shall be at the sole risk of Tenant and
Landlord and shall not be liable for theft or of money deposited therein or for
any damages thereto; such theft or damage being the sole responsibility of
Tenant.




14.
All tenants and occupants shall observe strict care not to leave their windows
or doors open when it rains or snows, or while air-conditioning or heating
systems are in operation, and for any fault or carelessness in any of these
respects, shall indemnify other tenants for any injury sustained by other
tenants, and to Landlord for damage to paint, plastering or other parts of the
Building, resulting from such default or carelessness.




15.
Landlord may waive one or more of these Rules and Regulations for the benefit of
any particular tenant, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing such Rules and Regulations against any or all
of the other tenants of the Building.




16.
These Rules and Regulations are supplemental to, and shall not be construed to
in any way modify or amend, in whole or in part, the terms, covenants,
agreements, and conditions of any lease of any premises in the Building.



 
Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
 

--------------------------------------------------------------------------------

 
EXHIBIT “E”


THE LAND


[logo.jpg]
 
 


 
Ack. No. 013 - Revised 1/06 
Standard Office Lease Agreement
 

--------------------------------------------------------------------------------

 